Citation Nr: 1035324	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-18 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel






INTRODUCTION

The Veteran served on active duty from August 1969 to February 
1972, and from December 1990 to June 1991, including service in 
Southwest Asia during the Persian Gulf War and additional service 
in the Alabama Army National Guard.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied service connection for PTSD.  Pursuant to 
the Veteran's request, a travel board hearing before a Veterans 
Law Judge was scheduled for October 2009.  However, he failed to 
appear for the hearing and provided no explanation for his 
absence.  Thus, his hearing request is deemed withdrawn.  
38 C.F.R. §§ 20.702(d); 20.704(d) (2009).

In November 2005, it appears that the Veteran claimed service 
connection for a sleep disorder and a growth on the back of the 
head.  As those claims have not been developed for appellate 
review, the Board refers them to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of the 
Veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that proper 
adjudication of the claim requires additional development.

Initially, the Board finds that the requirements of VA's duty to 
notify and assist the claimant have not been met.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  With 
respect to notice, the pertinent statute provides that, upon 
receipt of a complete or substantially complete application, VA 
must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2009).  The 
notice must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

During the pendency of the appeal, effective July 12, 2010, VA 
amended 38 C.F.R. § 3.304 governing service connection for PTSD 
by liberalizing, in certain circumstances, the evidentiary 
standard for establishing the required in-service stressors.  
Since the regulations regarding service connection for PTSD have 
changed, the Veteran should be informed of the new regulations 
and they should be considered in adjudicating his claim.

Next, it appears to the Board that additional treatment records 
may be outstanding.  The most recent VA medical records in the 
claims file are dated in September 2008.  To aid in adjudication, 
any subsequent VA medical records should be obtained.

The Veteran also contends that he has PTSD that is related to his 
service.  Specifically, he contends that during Vietnam service 
in the summer of 1970, he ran over the foot of a sergeant with a 
fork lift.  During his second period of service, the Veteran 
contends that he was attacked by missiles in Saudi Arabia, 
witnessed another serviceman lose his legs in an accident when 
the gun he was cleaning went off, witnessed Iraqi soldiers burn 
to death in their tanks, witnessed the death of his best friend 
in a truck accident during summer camp near Anniston Army Depot, 
and was under chemical alerts in the spring of 1991.  The service 
personnel records show military occupational specialties of motor 
transport operator, crane operator, and material control and 
accounting specialist.

The service medical records are void of findings, complaints, 
symptoms, or diagnosis of any psychiatric disorder.  In January 
1999, the Veteran underwent a Persian Gulf Registry examination 
that indicates a diagnosis of depression with an onset in June 
1993.  VA medical records indicate diagnoses of depression, 
depressive disorder, and PTSD.  In January 2006, a VA nurse 
practitioner opined that it seems as likely as not that the 
Veteran has PTSD symptomatology that is related to his Vietnam 
and Iraq experiences.  On VA PTSD examination in May 2006 the 
Veteran was diagnosed with an anxiety disorder, not otherwise 
specified, and a history of depression.  A September 2008 
psychosocial assessment indicates that the Veteran was sexually 
abused as a child.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion where 
it is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette 
v. Brown, 8 Vet. App. 69 (1995).

Although the Veteran is competent to report the onset of 
psychiatric symptomatology during service, and the continuity of 
symptoms after service, he is not competent to diagnose or to 
relate any current psychiatric disability to his active service.  
As any relationship remains unclear to the Board, the Board finds 
that a VA examination is necessary in order to fairly decide his 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This 
remand will allow service connection for all current psychiatric 
disorders to be considered.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice that 
includes information on how to substantiate 
all the elements of the claim for service 
connection for PTSD pursuant to 38 C.F.R. 
§ 3.304(f)(3) (effective July 12, 2010).

2.  Obtain the Veteran's VA treatment records 
dated since September 2008.

3.  Schedule a VA examination with a 
pyschiatrist or psychologist to determine the 
nature and etiology of any current acquired 
psychiatric disorder, including PTSD.  The 
examiner should review the claims file and 
should note that review in the report.  The 
rationale for all opinions should be provided.  
Specifically, the examiner should provide the 
following opinions:

(a)  Diagnose all current psychiatric 
disorders and provide a full multiaxial 
diagnosis pursuant to DSM-IV.  The examiner 
should specifically state whether or not a 
diagnosis of PTSD is appropriate and should 
state whether or not each criterion for 
that diagnosis pursuant to DSM-IV is met.

(b)  Is there clear and unmistakable 
evidence that any psychiatric disorder, 
including PTSD, pre-existed the Veteran's 
service?

(c)  If so, is it at least as likely as not 
(50 percent or more probability) that any 
preexisting psychiatric disorder underwent 
a permanent increase in severity during or 
as a result of his service?  The examiner 
should state whether any permanent increase 
in the underlying pathology was due to 
natural progression of the disorder.

(d)  For each psychiatric disorder 
diagnosed, to specifically include PTSD, 
the examiner should opine as to whether it 
is at least as likely as not (50 percent or 
more probability) that each psychiatric 
disorder was incurred in or is due to or 
the result of the Veteran's service or was 
present during his service.  The examiner 
must consider the Veteran's statements 
regarding the incurrence of a psychiatric 
disorder, and his statements regarding the 
continuity of symptomatology.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).

(e)  If a DSM-IV diagnosis of PTSD is 
warranted, is it at least as likely as not 
(50 percent or more probability) that any 
of the stressors claimed by the Veteran are 
related to his fear of hostile military or 
terrorist activity during service?  Fear of 
hostile military or terrorist activity 
means that a Veteran experienced, 
witnessed, or was confronted with an event 
or circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
veteran or others, such as from an actual 
or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper 
fire; or attack upon friendly military 
aircraft, and the veteran's response to the 
event or circumstance involved a 
psychological or psycho-physiological state 
of fear, helplessness, or horror.  
38 C.F.R. § 3.304(f)(3) (2010).

4.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development or 
other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

